Citation Nr: 9929791	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to April 18, 1996, 
for service connection for venous insufficiency of the left 
leg.

2.  Entitlement to an increased rating for left lower 
extremity dermatitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota. 

The veteran's appeal was remanded by the Board for further 
development in November 1998.  The development has been 
completed and the veteran's claims are ready for appellate 
action by the Board.  

The Board notes that the veteran may also be seeking an 
evaluation in excess of 10 percent for venous insufficiency 
of his left leg.  If so, he should so inform the RO, which 
should respond appropriately to any clarification received 
from the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran was granted service connection for left leg 
dermatitis by rating action in October 1972.

3.  In October 1972 the veteran was notified that he was 
granted service connection only for a left leg skin 
disability.

4.  The veteran submitted no statement disagreeing with the 
October 1972 rating action within one year of notice of that 
decision.

5.  A claim for service connection for venous insufficiency 
of the left leg was not received prior to April 18, 1996.

6.  The veteran has left lower extremity, with intermittent 
itching; constant exfoliation, constant exudation or 
significant disfigurement is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 18, 
1996, for service connection for venous insufficiency of the 
left leg have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).

2.  The criteria for an increased rating for left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806-7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
I.  Earlier Effective Date

The veteran seeks an effective date earlier than April 18, 
1996, for the award of service connection for left leg venous 
insufficiency.  In essence, he contends that service 
connection should be effective from 1972 because he 
complained of left leg swelling at his initial VA examination 
in 1972 and has had chronic problems with left leg swelling 
since then.  In the alternative, it is asserted that the 
grant of service connection should be effective from the date 
of receipt of the veteran's claim in June 1995.

A review of the service medical records reveals that in 
October 1962 the veteran had left leg swelling.  The 
diagnosis was left leg infectious cellulitis.  Service 
medical records do not show that the veteran was found to 
have venous insufficiency of the left leg.  

In July 1972 the veteran submitted his original claim seeking 
entitlement to service connection for a left leg injury.  He 
did not refer to venous insufficiency of his left leg.  On VA 
examination in August 1972 the veteran complained of 
occasional left leg swelling with exercising.  Examination 
revealed left leg dermatitis.  There was no swelling of the 
left leg.  No diagnosis of venous insufficiency of the left 
leg was made.

By rating action in October 1972 the veteran was granted 
service connection only for left leg dermatitis.  The veteran 
was notified of this decision and his appellate rights in 
October 1972.  The veteran submitted no correspondence to the 
RO within a year of that notice.

On June 30, 1995, the veteran submitted a statement 
indicating that he wanted to, "reopen my claim for my 
service connected skin condition."  With this statement, he 
submitted a medical record which documents left leg 
dermatitis but includes no mention of venous insufficiency of 
the left leg.  In a July 1995 rating decision appealed by the 
veteran, the RO continued a 10 percent evaluation for 
dermatitis of the veteran's left lower extremity.  In a 
statement received by VA on April 18, 1996, the veteran 
disagreed with the July 1995 rating decision, presented 
contentions concerning the manifestations of the service-
connected dermatitis and stated that when he used his left 
leg extensively or for a prolonged period, his left leg 
swelled.

A VA physician who examined the veteran in January 1998 
expressed the opinion that the veteran's history was 
consistent with venous insufficiency of the left leg, 
although the current examination was negative for venous 
insufficiency.

Under the governing law, service connection may be granted 
effective from the day following separation from service if 
the claim is received within one year of the veteran's 
discharge from service.  Otherwise, service connection may 
not be granted prior to the date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

While the veteran requested service connection for a left leg 
injury in July 1972, he did not specify that he wanted 
service connection for venous insufficiency of the left leg.  
Moreover, neither service medical records nor the August 1972 
VA examination report shows that he was found to have venous 
insufficiency of the left leg.  Therefore, there is no 
appropriate basis for concluding that the veteran's original 
claim included a claim for service connection for venous 
insufficiency of the left leg or for concluding that this 
issue was raised by the evidence then of record.  

In any event, the veteran's original claim was adjudicated in 
the October 1972 rating decision which only granted service 
connection for left leg dermatitis.  The veteran was notified 
of this decision and his appellate rights in October 1972, 
and he did not submit a notice of disagreement within a year 
of that notice.  Consequently, the October 1972 rating 
decision became final.  38 U.S.C.A. § 7105(b),(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103. 

With respect to the contention that the veteran's June 1995 
correspondence should be accepted as the claim for service 
connection for venous insufficiency of the left leg, the 
Board notes that the correspondence specifically refers to 
the service-connected skin disability and includes no 
reference to venous insufficiency or even to swelling of the 
left leg.  In addition, the medical evidence submitted with 
the statement relates to dermatitis and includes no reference 
to venous insufficiency of the left leg.  There is nothing in 
the veteran's statement or his submission of the medical 
record which could be construed as evidencing his intent to 
apply for service connection for venous insufficiency of the 
left leg. 

In the statement received on April 18, 1996, the veteran did 
refer to left leg swelling.  Although this statement did not 
refer to venous insufficiency of the left leg and there is no 
medical evidence showing that a diagnosis of venous 
insufficiency of the left leg had been made on or before that 
date, the RO granted service connection for the disability 
from April 18, 1996.  There is nothing in the record for the 
period prior to April 18, 1996, which could appropriately be 
construed as a claim for service connection for venous 
insufficiency of the left leg.  Therefore, an earlier 
effective date is not in order. 

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the left lower extremity.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the left lower extremity, except as 
noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for his left lower extremity.  The veteran was 
granted service connection and a 10 percent rating for his 
left leg dermatitis by rating action in October 1972.  He 
submitted a claim for an increased rating in June 1995. 

Outpatient treatment records from the Indian Health Service 
dated from February 1995 to March 1997 show complaints of 
left leg dermatitis.  A July 1995 record indicates no 
excoriation, crusting, exudate, infection, or cellulitis of 
the left leg.  An April 1996 record indicates that the 
veteran had no swelling of the left leg.  He had a thickening 
of the skin, with darkening.  The skin was dry, without 
exudate.  The diagnosis was chronic nonspecific dermatitis of 
unknown etiology.  A February 1997 record indicates that the 
veteran had a three week history of left leg pain.  
Examination of the veteran revealed left leg dermatitis with 
lichenification.  The diagnoses included ankylosing 
spondylitis, dermatitis, and left leg muscle strain.

At a February 1997 hearing before a hearing officer at the 
RO, the veteran testified that he had a skin condition on his 
left thigh, calf, and foot.  He said that his skin condition 
came and went.  It would become crusty and itchy.  He would 
scratch it and blood would come out.

VA examination in March 1997 revealed the veteran to have 
purple, lichenoid plaque of the left calf.  There was slight 
scale and hyperpigmentation of the left outer ankle.  There 
was hyperpigmentation of the left posterior thigh and xerosis 
of the legs.  The diagnoses included lichen simplex 
chronicus.  The examiner noted that the veteran's eruptions 
were exacerbated by his bathing habits and soaps, as well as 
the veteran's hereditary predisposition towards dry skin 
(xerosis) and eczema.  The examiner prescribed medication for 
the veteran's skin condition.  
 
On VA examination in January 1998 the examiner noted that the 
veteran was hospitalized for seven days with cellulitis of 
the left leg in service.  The veteran complained of chronic 
itching in the left leg.  He stated that areas of his left 
leg were itchy all the time and he put a salve on those areas 
a couple times a day.  The veteran stated that if he did not 
keep the salve on, the itching got worse, causing him to 
scratch the area, which in turned sometimes caused bleeding.  
The examiner noted that the veteran had two areas of brown 
hyperpigmentation of the left posterior leg, an 8 x 8 cm area 
on the left thigh and a 25 cm long x 7 cm wide area at the 
widest point area on the back of the left calf.  There was no 
acute inflammation, edema, or erythema.  There was no 
ulceration, crusting, or exfoliation.  The skin was dry 
throughout the veteran's legs, but not excessively so on the 
affected areas.  There was some mild, very minimal 
hyperpigmentation of the inferolateral aspect of the left 
ankle when compared to the right, but it was indistinct.  The 
rest of the skin on the veteran's left lower extremity was 
unremarkable except for mild overall dryness.  The examiner 
noted that there was no evidence of active dermatitis at that 
time.  He further noted that the hyperpigmented areas were 
most likely residuals of either a previous dermatitis or 
infectious process.

The veteran was examined by Roger S. Knutson, M.D., in April 
1999.  The veteran reported that medications had worked well 
and cleared up his eruptions but then he ran out.  The 
veteran stated that his skin condition had been present since 
1972 and he thought that it was spreading.  The veteran 
reported that it was pruritic.  Examination revealed erythema 
and hyperpigmentation, but with minimal lichenification in 
the patch over the left posterior calf.  There was an 
excoriation over the left Achilles area.  There was a post 
inflammatory patch on the left posterior thigh.  The 
assessment was lichen simplex chronicus under much better 
control, although the veteran was xerotic.

A May 1999 statement was received from Dr. Knutson.  Dr. 
Knutson indicated that he had had the medical records and 
claims folder for review prior to examining the veteran.  Dr. 
Knutson believed that the veteran's Vietnam experience could 
have lowered the veteran's threshold for pruritus, thus 
increasing his tendency to excoriate or lichenfy his skin.

The Rating Schedule provides that skin rashes are to be rated 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  When 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area a noncompensable 
rating is for assignment.  When there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent rating is for assignment.  When 
there is constant itching or exudation, extensive lesions, or 
marked disfigurement, a 30 percent rating is for assignment.  
38 C.F.R. § 4.118, Diagnostic Codes 7813,7806.

The evidence of record reveals that the service-connected 
dermatitis is limited to the left lower extremity.  It does 
not involve extensive lesions.  The January 1998 and April 
1999 examinations revealed minimal or no active dermatitis.  
There was no current evidence of exfoliation or exudation.  
The disability is not manifested by constant itching or 
exudation.  The disability is limited to nonexposed surfaces 
and is not productive of significant disfigurement.  
Therefore, the disability does not more nearly approximate 
the criteria for a rating in excess of 10 percent. 


ORDER

Entitlement to an effective date earlier than April 18, 1996, 
for the grant of service connection for venous insufficiency 
of the left leg is denied.

Entitlement to an increased rating for left lower extremity 
dermatitis is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

